Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12, 13,  15 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/162348.
	The WO 2011/162348 reference teaches a method of growing a composite of lithium, silicate and transition metals, note entire reference.  Source materials are placed in a crucible, including silicates, lithium compound with other metals.  The metal can be manganese and iron, note para 0012.  The starting materials are heating and then cooled.  The cooling is rapid, a quench as the rate is above 100c per sec, note para 0034 and 0035.  The final composite material is a LiMnFeSiO with a varying amount of the manganese and iron para 009, 0010 and 0033.  The sole difference between the instant claims and the prior art is the amount produced.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable amount of the composite produced, at least a gram in the WO 2011/162348 reference in order to have an amount useable in further processing and devices.
With regards to claim 13, the WO 2011/162348 reference teaches quenching from the highest temperature in an inert atmosphere and a uniform product note para 0035 0036. 
With regards to claim 15, the WO 2011/162348 reference teaches growing the same composite in crystalline form which would be of the same crystalline structure. 
	With regards to claim 16, the WO 2011/162348 reference teaches quenching in a gas, not a liquid, note para 0035.
	With regards to claim 19, the WO 2011/162348 reference teaches cooling by more than 10 kelvin per second, see above.
	With regards to claim 20, WO 2011/162348 reference teaches added iron a sub group 8 element, see para 0010.

			Response to Applicants Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive.
The 112 rejections have been overcome by the instant response and are withdrawn.
Applicants’ argument concerning the 103 rejection over the Beppu reference is noted.  However, while applicants argue the amount of the product made is critical and can radically change the quenching step, it is pointed out that claim 12 the amount of product made is at least 1 gram.  This is an open ended range and the amount can be considerably more than one gram.  The claim further merely recites a quenching step with no relationship between changes to the process and the weight of the final product.  Therefore, the 1 gram limitation is not critical to the overall process and well within the prior art.  It is noted that there is no evidence that the 1 gram amount is not within the skill of the art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464. The examiner can normally be reached M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





RMK

/ROBERT M KUNEMUND/Primary Examiner, Art Unit 1714